                                        Case 3:20-cv-07000-WHA Document 46 Filed 02/03/21 Page 1 of 9




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5

                                   6   JEREMY STANFIELD,
                                   7                  Plaintiff,                             No. C-20-07000-WHA

                                   8           v.

                                   9   TAWKIFY, INC.,                                        ORDER DENYING MOTION TO
                                                                                             COMPEL ARBITRATION
                                  10                  Defendant.

                                  11

                                  12
Northern District of California
 United States District Court




                                                                             INTRODUCTION
                                  13
                                            Defendant matchmaking service moves to compel arbitration against the named plaintiff
                                  14
                                       in a putative class action brought under California’s Dating Services Contract Act.
                                  15
                                                                               STATEMENT
                                  16
                                            Jeremy Stanfield paid $3700 to Tawkify, Inc. to arrange six dates, two of which occurred
                                  17
                                       but not to his satisfaction. He sought to cancel the contract and demanded a full refund. After
                                  18
                                       obtaining only a partial refund, Stanfield filed the present suit, anchoring his claims in
                                  19
                                       California’s Dating Services Contract Act. Then he received a full refund.
                                  20
                                            Tawkify now seeks to compel arbitration of the matter. In signing up for the dating
                                  21
                                       service, Stanfield clicked on a box that said he had read Tawkify’s terms of use (TOS). The
                                  22
                                       TOS is ten pages long with substantive terms covering nine pages. In a section on the last page
                                  23
                                       entitled “Governing Law,” the second sentence provided: “As a condition of using Tawkify's
                                  24
                                       services, each user agrees that any and all disputes and causes of action arising out of or
                                  25
                                       connected with Tawkify, shall be resolved through arbitration, with such arbitration to be held
                                  26
                                       in San Francisco, California.” The TOS provided no further details about arbitration, such as
                                  27
                                       who the arbitrator would be, who would pay, and so on.
                                  28
                                        Case 3:20-cv-07000-WHA Document 46 Filed 02/03/21 Page 2 of 9




                                   1        Stanfield replies that the provision is unconscionable and should not be enforced. This

                                   2   order agrees.

                                   3                                              ANALYSIS

                                   4        Both sides advance many arguments and counterarguments, but the way forward is plain

                                   5   enough. Tawkify contends that this motion is controlled by our court of appeals decision in

                                   6   Tompkins v. 23andMe, Inc., 840 F.3d 1016 (9th Cir. 2016). Taking Tawkify at its word, the

                                   7   instant order considers both District Judge Lucy Koh and Circuit Judge Sandra Ikuta’s panel

                                   8   analysis on unconscionability. After comparing the fact pattern in 23andMe to the fact pattern

                                   9   here, the instant order holds that, unlike 23andMe, the agreement here is in fact

                                  10   unconscionable, both procedurally and substantively, as follows.

                                  11        Tompkins v. 23andMe considered the unconscionability of an arbitration agreement

                                  12   imposed on customers who paid for a genetic testing service. Tompkins v. 23andMe, Inc., No.
Northern District of California
 United States District Court




                                  13   5:13-CV-05682-LHK, 2014 WL 2903752 (N.D. Cal. June 25, 2014), aff'd, 840 F.3d 1016 (9th

                                  14   Cir. 2016). There, 23andMe made the TOS viewable to users at all relevant times via

                                  15   hyperlink at the very bottom of 23andMe’s website homepage but did not require users to view

                                  16   the TOS before buying a genetic testing kit. After a purchase, customers had to create an

                                  17   account and register their kit to submit saliva samples for testing. “The account creation page

                                  18   require[d] customers to check a box next to the line, ‘Yes, I have read and agree to the Terms

                                  19   of Service and Privacy Statement.’ The TOS and Privacy Statement appear[ed] in blue font

                                  20   and [were] hyperlinks to the full terms . . . .” Id. at 3. To register a kit, a customer would also

                                  21   have to view a page that stated “To continue, accept our terms of service” prominently

                                  22   displayed at the top of the page, then “click a large blue icon that [read] ‘I ACCEPT THE

                                  23   TERMS OF SERVICE’ before finishing the registration process and receiving their DNA

                                  24   information.” Ibid. 23andMe’s TOS stated:

                                  25                   Applicable law and arbitration. Except for any disputes relating
                                                       to intellectual property rights, obligations, or any infringement
                                  26                   claims, any disputes with 23andMe arising out of or relating to the
                                                       Agreement (“Disputes”) shall be governed by California law
                                  27                   regardless of your country of origin or where you access 23andMe,
                                                       and notwithstanding of any conflicts of law principles and the
                                  28                   United Nations Convention for the International Sale of Goods.
                                                                                        2
                                          Case 3:20-cv-07000-WHA Document 46 Filed 02/03/21 Page 3 of 9



                                                      Any Disputes shall be resolved by final and binding arbitration
                                   1                  under the rules and auspices of the American Arbitration
                                                      Association, to be held in San Francisco, California, in English,
                                   2                  with a written decision stating legal reasoning issued by the
                                                      arbitrator(s) at either party's request, and with arbitration costs and
                                   3                  reasonable documented attorneys' costs of both parties to be borne
                                                      by the party that ultimately loses. Either party may obtain
                                   4                  injunctive relief (preliminary or permanent) and orders to compel
                                                      arbitration or enforce arbitral awards in any court of competent
                                   5                  jurisdiction.
                                   6    Id. at 2.
                                   7
                                              At the district court level, Judge Koh had differentiated clickwrap agreements from
                                   8
                                        browsewrap agreements, observing that “courts have tended to enforce the former but not the
                                   9
                                        latter”:
                                  10
                                                      A clickwrap agreement presents the user with a message on his or
                                  11                  her computer screen, requiring that the user manifest his or her
                                                      assent to the terms of the license agreement by clicking on an icon.
                                  12                  By contrast, as this Court recently explained:
Northern District of California
 United States District Court




                                  13                  Browsewrap agreements are those that purport to bind the users of
                                                      websites to which the agreements are hyperlinked. Generally, the
                                  14                  text of the agreement is found on a separate webpage hyperlinked
                                                      to the website the user is accessing. The browsewrap agreements
                                  15                  are generally entitled “Terms of Use” or “Terms of Service.” The
                                                      defining feature of browsewrap agreements is that the user can
                                  16                  continue to use the website or its services without visiting the page
                                                      hosting the browsewrap agreement or even knowing that such a
                                  17                  webpage exists.
                                  18
                                  19   2014 WL 2903752 at 5–7 (quotations and citation omitted). Judge Koh held that the arbitration

                                  20   agreement mixed elements of clickwrap and browsewrap as it allowed users to browse

                                  21   23andMe’s website and make a purchase without displaying the arbitration agreement but
                                  22   prompted users to check a box to assent to having viewed the hyperlinked TOS at the account
                                  23
                                       creation and registration phases. She found the TOS ineffective to bind website visitors or
                                  24
                                       customers who only purchased a DNA kit without creating an account or registering their kit, but
                                  25
                                       the TOS constituted a permissible clickwrap agreement after account creation and registration
                                  26
                                  27   because customers “receive[d] an opportunity to review the terms and conditions and must

                                  28   affirmatively indicate assent.” Id. at 7. “The fact that the TOS [was] hyperlinked and not
                                                                                          3
                                          Case 3:20-cv-07000-WHA Document 46 Filed 02/03/21 Page 4 of 9




                                       presented on the same screen does not mean that customers lacked adequate notice.” Id. at 8.
                                   1

                                   2          At the district court level, the plaintiff also raised a question of mutuality in the

                                   3   arbitration agreement. In support of their unconscionability argument, the plaintiffs contended

                                   4   that the clause “any disputes with 23andMe” included only claims against 23andMe, so that
                                   5
                                       23andMe's affirmative claims would not be subject to arbitration. Judge Koh rejected that
                                   6
                                       argument, holding that the language of the “arbitration provision plainly applie[d] equally to both
                                   7
                                       parties, and 23andMe does not take the position that this clause is a one-way street.” Id. at 17,
                                   8
                                       citing Bigler v. Harker Sch., 213 Cal. App. 4th 727, 737–38 (2013) (rejecting argument that ‘any
                                   9

                                  10   dispute involving the School’ was a nonmutual restriction).

                                  11          Still, Judge Koh found 23andMe’s arbitration provision to be procedurally
                                  12   unconscionable because the contract was adhesive, surprising, and oppressive. She explained
Northern District of California
 United States District Court




                                  13
                                       that the provision’s adhesive quality stemmed from it being “a standardized clause drafted by
                                  14
                                       23andMe (who has superior bargaining strength relative to consumers) and presented as a take-
                                  15
                                       it-or-leave-it agreement, giving consumers no opportunity to negotiate any terms.” 2014 WL
                                  16

                                  17   2903752 at 15. Customers “received minimal notice of the arbitration provision, and only after

                                  18   handing over their money.” Id. at 16. In her analysis, Judge Koh focused on the concealment

                                  19   and opacity of 23andMe’s TOS in finding procedural unconscionability: “even if customers
                                  20   locate[d] and click[ed] a hyperlink to the TOS, they must hunt for the arbitration provision
                                  21
                                       because the terms appear[ed] at the very end of the TOS as a subparagraph to the final section
                                  22
                                       titled ‘Miscellaneous.’ A customer who noticed the provision's reference to the ‘rules and
                                  23
                                       auspices of the American Arbitration Association’ must still determine the scope of the provision
                                  24

                                  25   by searching for those rules . . . .” Id. at 14. She found that the failure to call out the AAA rules

                                  26   (though it did call out AAA as the arbitrator) contributed to procedural unconscionability but

                                  27   acknowledged that California courts were divided on the issue. Id. at 15.
                                  28
                                              On appeal, the parties did not dispute District Judge Koh’s finding of procedural
                                                                                        4
                                          Case 3:20-cv-07000-WHA Document 46 Filed 02/03/21 Page 5 of 9




                                       unconscionability, so our court of appeals did not analyze it, focusing instead on substantive
                                   1

                                   2   unconscionability based on the plaintiff’s challenge to “the provision's prevailing party clause,

                                   3   the forum selection clause, and the clause excluding intellectual property claims from arbitration

                                   4   . . . along with the one-year statute of limitations and 23andMe's right to modify the Terms of
                                   5
                                       Service.” Id. at 15.
                                   6
                                              Turning to the instant case, a provision on the last page of Tawkify’s agreement provided
                                   7
                                       (Def. Exh. B at 9) (bold in original, italics added):
                                   8
                                                      Governing Law
                                   9                  This Terms of Use, your rights and obligations, and all actions
                                                      contemplated by this Terms of Use shall be governed by the laws
                                  10                  of the California. As a condition of using Tawkify's services, each
                                                      user agrees that any and all disputes and causes of action arising
                                  11                  out of or connected with Tawkify, shall be resolved through
                                                      arbitration, with such arbitration to be held in San Francisco,
                                  12                  California. Additionally, except where prohibited by law, as a
Northern District of California
 United States District Court




                                                      condition of using the Services, you agree that any and all disputes
                                  13                  and causes of action arising out of or connected to the Services
                                                      shall be resolved individually, without resort to any form of class
                                  14                  action. You also agree that regardless of any statute or law to the
                                                      contrary, any claim or cause of action arising from or related to the
                                  15                  use of the Services must be filed within one (1) year after such
                                                      claim or cause of action arose or be forever barred. The failure of
                                  16                  either party to exercise in any respect any right provided for herein
                                                      shall not be deemed a waiver of any further rights hereunder.
                                  17

                                  18          With respect to procedural unconscionability, Tawkify’s arbitration suffers from the same

                                  19   problematic features as in 23andMe: it was take-it-or-leave-it; users could not negotiate or opt

                                  20   out; the provision was hidden on the last page under “Governing Law;” and there were no links
                                  21   labeled “Arbitration.”
                                  22
                                              More specifically, while the TOS was hyperlinked next to a checkbox at sign up and sign
                                  23
                                       in, nothing drew users’ attention to Tawkify’s arbitration requirement before (or after) they paid
                                  24
                                       for the service. Users who signed up for Tawkify would also confusingly be provided a “Client
                                  25

                                  26   Agreement” via email which included information and rules related to using Tawkify but said

                                  27   nothing about arbitration or even the separate TOS (Opp. Exh. E at 5). If users ever found the

                                  28   arbitration provision online, they would have had to dig for it. The arbitration provision was a
                                                                                          5
                                          Case 3:20-cv-07000-WHA Document 46 Filed 02/03/21 Page 6 of 9




                                       needle in a haystack, with the word arbitration appearing only twice in the ten-page document
                                   1

                                   2   and referenced in a single sentence only, never bolded. Not only did the section title make no

                                   3   reference to arbitration — it simply called itself “Governing Law.” The section lay on the very

                                   4   last of nine information-overloaded pages. The TOS contained no other mention of arbitration.
                                   5
                                       This order holds that plaintiff has established that the arbitration requirement was highly
                                   6
                                       procedurally unconscionable.
                                   7
                                              Turning to substantive unconscionability, our court of appeals in 23andMe explained:
                                   8
                                                      Under California law, [a]n evaluation of unconscionability is
                                   9                  highly dependent on context. California courts give the parties a
                                                      reasonable opportunity to present evidence as to [the provision's]
                                  10                  commercial setting, purpose, and effect, Cal. Civil Code § 1670.5,
                                                      and then examine the context in which the contract was formed
                                  11                  and the respective circumstances of the parties as they existed at
                                                      the formation of the agreement.
                                  12
Northern District of California
 United States District Court




                                       Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1023 (9th Cir. 2016) (citations and quotations
                                  13

                                  14   omitted).

                                  15          Unlike the provision in 23andMe that specified AAA arbitration, the provision here did
                                  16   not specify any arbitrator, much less any rules. This oppressed users by keeping them guessing
                                  17
                                       about how an arbitrator or arbitrators would be chosen or what rules would apply. This created a
                                  18
                                       major problem by leaving huge amount to future guesswork, negotiation or litigation, all simply
                                  19
                                       to determine the basic arbitration framework in the first place. This uncertainty loomed over any
                                  20

                                  21   grievance raised by the user as a heavy unknown, an unknown that would cost money to resolve.

                                  22   In all likelihood, the user would have to sue to ask a judge to figure out who the arbitrator(s)

                                  23   should be, what rules would apply, what discovery would be allowed, and who would pay for the
                                  24   arbitrator, all of this before a single step in any arbitration. This heavy burden of uncertainty and
                                  25
                                       expense effectively eviscerated any remedy to the ordinary consumer user.
                                  26
                                              The second problem is lack of mutuality. “Lack of mutuality is relevant to assessing
                                  27
                                       substantive unconscionability.” Pokorny v. Quixtar, Inc., 601 F.3d 987, 1001 (9th Cir. 2010).
                                  28
                                                                                         6
                                          Case 3:20-cv-07000-WHA Document 46 Filed 02/03/21 Page 7 of 9




                                       Tawkify’s arbitration requirement was a one-way street — only the user promised to arbitrate.
                                   1

                                   2   Tawkify made no such promise (Def. Exh. B at 9) (emphasis added):

                                   3                 As a condition of using Tawkify's services, each user agrees that
                                                     any and all disputes and causes of action arising out of or
                                   4                 connected with Tawkify, shall be resolved through arbitration, with
                                                     such arbitration to be held in San Francisco, California.
                                   5
                                              Tawkify replies that the agreement must now be interpreted to require Tawkify to
                                   6
                                        arbitrate all its disputes as well. It would have been easy to say so in the TOS or to use the
                                   7

                                   8    same wording as in 23andMe but Tawkify didn’t. It kept its options open and only now, when

                                   9    it’s convenient, claims it promised to arbitrate all such disputes.

                                  10          Other provisions of the TOS show that Tawkify knew how to make a promise (Def. Exh.
                                  11    B at 1):
                                  12
Northern District of California




                                                     We hold your privacy sacred. Pursuant to the Privacy Policy, we
 United States District Court




                                  13                 will not disclose your photos or identifying information without
                                                     your permission to prospective matches, nor theirs to you.
                                  14
                                        In other words, Tawkify wanted to promise, it knew how to write the words. Elsewhere the
                                  15
                                        TOS stated “Tawkify reserves the right, in our sole discretion, to change these Terms of Use at
                                  16
                                        any time,” giving Tawkify, but not the user, the power to modify the terms (Def. Exh. B at 1).
                                  17

                                  18          Under other terms of the TOS concerning “[i]llegal and or unauthorized use,” Tawkify

                                  19    could take “appropriate legal action . . . including without limitation, civil, criminal, and

                                  20    injunctive compensation” (Def. Exh. B at 2). This provision clearly contemplated a lawsuit in
                                  21
                                        court, but only by Tawkify, not by the user.
                                  22
                                              By contrast, the mutuality of the arbitration provision in 23andMe arose from
                                  23
                                        distinguishable language stating that “any [d]isputes shall be resolved by final and binding
                                  24
                                        arbitration . . . .” 2014 WL 2903752 at 2. Tawkify’s agreement used similar “any and all”
                                  25

                                  26    language but, importantly, had the additional limitation that “the user agrees” which framed the

                                  27    arbitration obligation exclusively in terms of the user’s obligation.
                                  28
                                                                                         7
                                        Case 3:20-cv-07000-WHA Document 46 Filed 02/03/21 Page 8 of 9




                                            “Where an arbitration agreement is concerned, the agreement is unconscionable unless
                                   1

                                   2   the arbitration remedy contains a modicum of bilaterality.” Ting v. AT&T, 319 F.3d 1126,

                                   3   1149 (9th Cir. 2003) (citation omitted). Here, the TOS refused users even a crumb of

                                   4   bilaterality because users had to subject their claims to arbitration, while Tawkify could go to
                                   5
                                       court.
                                   6
                                            Our court of appeals found 23andMe’s arbitration agreement not to be substantively
                                   7
                                       unconscionable despite the provision excluding “any disputes relating to intellectual property
                                   8
                                       rights, obligations, or any infringement claims” from mandatory arbitration. But this too is
                                   9

                                  10   distinguishable from our case. Despite finding that plaintiff failed to prove substantive

                                  11   unconscionability, our court of appeals acknowledged the argument that 23andMe’s arbitration
                                  12   provision problematically “reserved for itself the advantages of a judicial forum while forcing
Northern District of California
 United States District Court




                                  13
                                       customers to use the arbitral forum,” and stated that “such a theory finds some support in
                                  14
                                       California law.” 840 F.3d 1016 at 1030. Citing to Armendariz v. Found. Health Psychcare
                                  15
                                       Servs., Inc., our court of appeals pointed out that there “an arbitration provision in an
                                  16

                                  17   employment agreement was unconscionably unilateral (and thus unenforceable) because,

                                  18   among other things, it required the employee to arbitrate all wrongful termination claims

                                  19   against the employer but gave the employer a choice of forums for its claims.” Id. at 1030,
                                  20   citing 24 Cal. 4th 83 (2000).
                                  21
                                            The 23andMe decision went on to clarify that the California Supreme Court had
                                  22
                                       reformed the interpretation of Armendariz in two ways. It noted California law had since
                                  23
                                       “backed away from . . . assumptions regarding the inferiority of the arbitral forum” finding “no
                                  24

                                  25   inherent disadvantage” to using this version of dispute resolution. 840 F.3d 1016 at 1030

                                  26   (citations omitted). It also pointed out that the California Supreme Court had since clarified

                                  27   that “a one-sided contract is not necessarily unconscionable.” Id. at 1031. Applying these
                                  28
                                       considerations to the consumer arbitration clause in 23andMe, our court of appeals found that
                                                                                      8
                                        Case 3:20-cv-07000-WHA Document 46 Filed 02/03/21 Page 9 of 9




                                       the arbitration contract’s exclusion of intellectual property disputes was not unconscionable
                                   1

                                   2   because “to the extent 23andMe has valuable intellectual property rights in its website and

                                   3   database, it is entitled to an extra margin of safety based on legitimate business needs.” Ibid.

                                   4        This order distinguishes its finding of substantive unconscionability from 23andMe for
                                   5
                                       three reasons. First, Tawkify placed no reasonable parameters on its exemption from a mutual
                                   6
                                       obligation to arbitrate, while in 23andMe the arbitration agreement limited the scope of the
                                   7
                                       exemption to only intellectual property disputes. For all other disputes, 23andMe’s arbitration
                                   8
                                       agreement established a mutual obligation between 23andMe and its customers, as explained
                                   9

                                  10   by Judge Koh’s analysis of the agreement. 2014 WL 2903752.

                                  11        Second, unlike the clear language in 23andMe’s arbitration agreement that alerted
                                  12   consumers to the exclusion of intellectual property disputes from arbitration, Tawkify’s
Northern District of California
 United States District Court




                                  13
                                       arbitration provision did nothing to warn users of Tawkify’s exemption from the duty to
                                  14
                                       arbitrate (nor of any other specifics of the arbitration process for that matter). To have any
                                  15
                                       hope of discovering this lack of mutuality, Tawkify users would have to piece together the
                                  16

                                  17   arbitration agreement’s silence with other provisions of the TOS.

                                  18        Third, Tawkify has presented no reasons why its one-sided arbitration agreement satisfied

                                  19   any legitimate business needs. Indeed, this Court can find none. The arbitration agreement at
                                  20   issue here left more than a mere margin of safety for Tawkify.
                                  21
                                            For the foregoing reasons, defendant’s motion to compel arbitration is DENIED.
                                  22

                                  23

                                  24        IT IS SO ORDERED.

                                  25

                                  26   Dated: February 3, 2021

                                  27
                                                                                               WILLIAM ALSUP
                                  28                                                           UNITED STATES DISTRICT JUDGE
                                                                                       9
